Title: General Orders, 22 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Coryell’s-Ferry [N.J.] Monday June 22nd 1778.
                        ParoleC. Signs
                        
                    
                    A Field return is to be made this afternoon under the immediate Inspection of the Brigadiers and Officers commanding Brigades, who are to be responsible for their Exactness; These returns to comprehend those men only who are actually on the spot fit for duty in time of Action, among which the guards will be included; the unarmed men to be distinguished.
                    The soldiers to have their Arms well cleaned and afterwards carefully inspected, together with their Ammunition, by their respective Officers.
                    The tents and heavy baggage if there is any will be separated from the Army for some days; the Officers will content themselves with a few Necessaries during that time; The Quarter Master General will make his Arrangements accordingly—He will give orders respecting the movement of the separated baggage: None but Invalids and men unfit for the fatigues of a march are to go as guards to the baggage.
                    Intrenching Tools are to be assigned to the Brigades in due proportion and delivered to the Care of the Brigade Quarter-Masters.
                    When circumstances will permit the Artificers and Pioneers are to advance before the Van Guard of the Army and repair the roads with Fascines and Earth instead of Rails which serve to cripple the horses.
                    The Quarter Master General will fall upon some method to have straw equally and regularly distributed to the men when they arrive at the ground of Encampment to prevent Confusion & Waste.
                    On a march the Major General of the day will pay particular Attention that the Column advances in compleat order and not so fast in front as to fatigue and distress the Rear.
                    The Brigadier of the day with the Officers ordered to remain in the Rear will see that every thing is properly conducted there—the Guards kept to their duty and all damage to the fruit trees prevented, of which the whole road hitherto exhibits such shameful Proofs. Commanding Officers of Companies will see that their men fill their Canteens before they begin the march, that they may not be under a necessity of runing  to every spring and injuring themselves by drinking cold water when heated with marching.
                    Each Brigade is to furnish an active, spirited Officer and twenty five of it’s best marksmen immediately; These parties to join Coll Morgan’s Corps and continue under his command ’till the Enemy pass thro’ the Jerseys after which they are to rejoin their Regiments without further orders.
                    The General will beat at three oClock in the morning and the Army march at four ôClock precisely.
                    The Quarter Master General will communicate the order of March and the Route and will acquaint the Major Generals with their respective Commands.
                    After Orders.
                    The following Brigades during the march are to compose the Right Wing of the Army and be commanded by Major General Lee, Woodford’s, Scott’s, No. Carolina, Poor’s, Varnum’s and Huntington’s—First Pennsylvania—2nd Pennsylvania Late Conway’s, Glovers, Larneds and Paterson’s are to compose the Left Wing and be commanded by Major General Lord-Stirling.
                    The Second line is to consist of 1st & 2nd Maryland Muhlenberg’s, Weedon’s and Maxwell’s (when it joins) and be commanded by Major General the Marquis De la Fayette. The Army to march from the left. The Quarter Master Genl will furnish Guides. A Field Officer is to take Charge of the baggage guard.
                    If the weather should prove very rainy in the morning the Troops are not to march; in any case, if they march the tents are to be left standing and the baggage guards are, when dry to strike and load them in the Waggons: Lieutt Coll Coleman will take command of the baggage guard.
                    The Officer and twenty five men from each Brigade who are to be annexed to Coll Morgan’s Corps are to be sent to his quarters early tomorrow morning about a mile in front of the Army.
                    The two Light Infantry Companies in the North-Carolina Brigade will be attached to Coll Morgan’s Corps instead of the twenty five therefrom, mention’d in the first order of this day.
                    Lieutenant Coll Basset is appointed Bringer-up vice Lieutt Coll Coleman.
                